Citation Nr: 0415490	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  02-05 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from November 1985 to July 
1990.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  

In connection with his appeal, the appellant testified before 
the undersigned Veterans Law Judge in Washington, D.C. via 
videoconference in September 2003.  A transcript of that 
hearing has been associated with the claims file.  

In his April 2002 substantive appeal, the appellant related 
that he was unable to work as a result of PTSD.  The issue of 
a total disability rating based on individual unemployability 
is referred to the agency of original jurisdiction (AOJ).  

The Board notes that this appeal is remanded to the AOJ via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required on 
his part.  


REMAND

At the September 2003 hearing, the appellant testified that 
he was undergoing treatment for PTSD at the VA outpatient 
clinic in East Los Angeles.  Transcript at 17 (September 
2003).  Up-to-date records of treatment have not been 
associated with the claims file.  Further, the appellant has 
taken issue with statements made by the examiner in his 
January 2002 VA examination, and the undersigned believes 
that another examination would be advisable. 

The Board notes that the AOJ has not issued a VCAA letter in 
regard to the evaluation of PTSD.  See VAOPGCPREC 8-2003.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

1.  The AOJ should obtain any pertinent treatment 
records from the East Los Angeles VA outpatient 
clinic that have not been obtained.  Any records 
obtained should be associated with the claims file.  

2.  The AOJ should review the claims 
file, and ensure that all notification 
and development action required by VCAA 
is completed.  A separate VCAA letter 
should be issued pertaining to the 
evaluation of PTSD.  

3.  The AOJ should schedule the appellant 
for a VA psychiatric examination to 
determine the severity of his PTSD.  

4.  The appellant is hereby notified that 
if he has, or is able to obtain, 
relevant evidence, that evidence must be 
submitted by him.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 


Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



_________________________________________________
HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


